Citation Nr: 0611977	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-33 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diarrhea, to 
include as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for migraine headaches, 
to include as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for a rash, to include 
as a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for sinusitis, to 
include as a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for shortness of 
breath, to include as a manifestation of an undiagnosed 
illness.

6.  Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to October 
1991, to include service in Southwest Asia during Operations 
Desert Shield and Desert Storm.

These matters are before the Board of Veterans' Appeals 
(Board) from a September 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Prior to the formal beginning of the veteran's January 2006 
hearing conducted by the undersigned at the RO, his 
representative raised increased rating claims for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), fibromylagia, and right knee disabilities.  
Accordingly, they are referred to the RO for appropriate 
action.

For the reason indicated below, the issue of entitlement to 
service connection for a bipolar disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The record raises the issue of entitlement to service 
connection for residuals of a deviated nasal septum.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  
 

FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran.

2.  It is not shown that the veteran has a chronic disability 
manifested by diarrhea.  

3.  The veteran's diagnosed migraine headaches have been 
attributed to a known clinical diagnosis and not to an 
unknown illness, and they are not otherwise shown to be 
related to active duty service.

4.  The veteran's skin rash abnormality has been attributed 
to known clinical diagnoses and not to an unknown illness.

5.  It is not shown that the veteran has a chronic disability 
manifested by sinusitis.  

6.  It is not shown that the veteran has a chronic disability 
manifested by shortness of breath.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diarrhea, as a 
chronic disability resulting from an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2005).

2.  The criteria for service connection for migraine 
headaches, as a chronic disability resulting from an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317.

3.  The criteria for service connection for a rash, as a 
chronic disability resulting from an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

4.  The criteria for service connection for sinusitis, as a 
chronic disability resulting from an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

5.  The criteria for service connection for shortness of 
breath, as a chronic disability resulting from an undiagnosed 
illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2004 
correspondence, in a January 2005 supplemental statement of 
the case (SSOC) which specifically readjudicated five issues, 
and a June 2005 statement of the case (SOC) which essentially 
readjudicated the other remaining issue, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disabilities on 
appeal.  That failure is harmless because the preponderance 
of the evidence is against the appellant's claims for service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-cited written notices instructed the appellant what he 
needed to show to establish entitlement to service 
connection, as well as his duty to submit all pertinent 
evidence in his possession.  The content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.  

Factual Background

The veteran served in combat while on active duty during 
Operation Desert Storm.

The service medical records reveal that in July 1990 nasal 
bone X-ray examination showed non-displaced fractures of the 
nasal bones.  

The veteran's service medical records are otherwise negative 
for complaints, findings or diagnoses pertaining to any of 
the claimed disorders.  

VA outpatient medical records on file, which include 
pertinent diagnoses, include a July 2001 treatment record 
showing that skin examination showed no open sores, lesions, 
nor rashes.  A September 2001 treatment note shows a 
diagnosis of "possibly" Gulf War Syndrome.  A November 2001 
treatment record includes a diagnosis of chronic diarrhea.  
Another November 2001 treatment record notes that the veteran 
complained of headaches and diarrhea.  A July 2002 treatment 
record includes a diagnosis of dermatitis of the hands.  

At a VA skin examination in August 2002, the veteran 
indicated that he had repeatedly used antibiotics to treat 
recurrent sinusitis.  He also reported using Beconase.  He 
reportedly experienced rash on both of his hands, feet, and 
sometimes his ankles, but not recently.  He provided a 10-
year history of headaches.  The veteran complained of chronic 
diarrhea since 1991, but denied being treated in service for 
this disorder.  Examination revealed a chronic rash on both 
hands.  Mild to moderate tinea pedis was also observed.  No 
rash on the knees or elbows was shown.  Rectal examination 
was omitted.  The diagnoses included frequent headaches, 
recurrent sinusitis, and recurrent rash of the hands and 
feet.  The examiner added that the veteran either had chronic 
fungal infection of the hands, or contact dermatitis (as 
diagnosed in July 2002).  

August 2002 VA neurological examination findings include a 
diagnosis of migraine headaches.  The veteran indicated that 
he began to have problems associated with headaches 
approximately one month after returning from the Gulf.  

At a VA Gulf War Guidelines examination in August 2002, the 
veteran complained of problems with headaches and diarrhea.  
He complained of a rash over different parts of his body, 
including his shoulder, knee, and groin.  At the examination 
he was concerned with a rash on his hands.  The examiner 
noted past findings of contact dermatitis.  Examination 
showed scaly lesions between his fingers on both hands.  

The report of an August 2002 VA respiratory examination shows 
that the veteran had recurrent episodes of acute sinusitis 
and that these episodes were not related to his military 
service.  X-ray examination showed normal paranasal sinuses.  
The diagnosis was rule out left frontal and left maxillary 
sinusitis.  

None of the above-documented VA examinations afforded the 
veteran in August 2002 showed either findings or complaints 
consistent with the veteran's instant claim concerning a 
disorder manifested by shortness of breath.  

At his January 2006 hearing, it was noted that the veteran's 
most predominant disabilities were diarrhea and migraine 
headaches.  See page three of hearing transcript 
(transcript).  He complained of daily diarrhea, for the past 
15 years, coupled with problems with incontinence.  He added 
that he had taken several anti-diarrhea medications and 
changed his diet.  See page five of transcript.  The veteran 
informed the undersigned that he saw blood in stools once or 
twice a month.  See page 40 of transcript.  The veteran 
claimed that he took nerve agent pills (see page seven of 
transcript) and that he was contaminated and decontaminated 
on many occasions while serving in Southwest Asia (see page 
nine of transcript).  He added that after taking the pills he 
began to experience headaches, a chronic rash, and stomach 
problems.  See pages seven and eight of transcript.  The 
veteran further testified that his diarrhea began shortly 
after he began to take the nerve agent pills.  See page 12 of 
hearing transcript.  The veteran added that he had migraine 
headaches three to five times a week, and that sleeping for 
20 minutes alleviates the symptoms (photosensitivity).  See 
page 15 of transcript.  He reported having migraine headaches 
while in Iraq.  See page 17 of transcript.  The veteran also 
testified, concerning his instant rash claim, that presently 
he only had problems on his shins.  He added that he had been 
told in the past that he suffered from athlete's foot.  See 
page 20 of transcript.  The veteran further testified that 
shortness of breath was brought about by his exposure to soot 
in the air caused by burning oil fields in Kuwait.  He also 
seemed to indicate that he had been informed he had a 
deviated septum.  See page 30 of transcript.  

Laws and Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Section 1117 of Title 38, United States Code, authorizes VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law defines a qualifying chronic disability as that which 
results from an undiagnosed illness, a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a 
presumption of service connection.  38 U.S.C.A. § 1117.  This 
statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include:  (1)  fatigue; (2)  unexplained 
rashes or other dermatological signs or symptoms; (3)  
headache; (4)  muscle pain; (5)  joint pain; (6)  
neurological signs and symptoms; (7)  neuropsychological 
signs or symptoms; (8)  signs or symptoms involving the upper 
or lower respiratory system; (9)  sleep disturbances; (10)  
gastrointestinal signs or symptoms; (11)  cardiovascular 
signs or symptoms; (12)  abnormal weight loss; and (13)  
menstrual disorders.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans. Section 202 
of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

Analysis

Initially, the Board finds that the veteran is a "Persian 
Gulf veteran."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Diarrhea

The service medical records are devoid of any pertinent 
findings.  The post service evidence also does not show 
diagnosis of chronic diarrhea provided by a medical 
professional, or objective evidence of a chronic disability 
due to diarrhea.  While the record includes the appellant's 
complaints of diarrhea, in the absence of proof of a present 
disability, there cannot be a valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although the veteran has testified that he believes 
he has a disability manifested by diarrhea as a result of his 
Persian Gulf War service, as a layperson he is not competent 
to establish this by his own assertions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The preponderance of 
the evidence is against this claim, and it must be denied.

Migraine Headaches

The service medical records are devoid of any pertinent 
findings.  While the veteran has been diagnosed with migraine 
headaches postservice, an undiagnosed illness manifested by 
headaches is not shown.  The veteran's headaches have been 
attributed to a known clinical diagnosis, i.e., migraines, 
and not to an unknown illness.  Migraine headaches are not 
shown by competent evidence to be related to active duty 
service.  Thus, a claim of entitlement to service connection 
for migraine headaches based on undiagnosed illness cannot be 
sustained, and without competent evidence linking a current 
disorder to service, service connection is not warranted.  38 
C.F.R. §§ 3.303, 3.317.

Rash

The service medical records are devoid of any pertinent 
findings.  While the veteran has been diagnosed with several 
skin-related disorders postservice, an undiagnosed illness 
manifested by such disorders is not shown.  Indeed, the 
veteran's skin complaints have been attributed to known 
clinical diagnoses, including dermatitis, tinea pedis, and 
chronic fungal infection versus contact dermatitis.  They 
have not been clinically attributed to an unknown illness, 
and they are not otherwise shown to be related to active duty 
service.  Thus, a claim of entitlement to service connection 
for rash based on undiagnosed illness cannot be sustained, 
and without competent evidence linking a current disorder to 
service, service connection is not warranted.  38 C.F.R. 
§§ 3.303, 3.317.

Allergic Sinusitis

The service medical records are devoid of any pertinent 
findings.  The post service evidence does not show that the 
veteran now suffers from sinusitis, or objective indications 
of a chronic disability due to sinusitis.  On VA X-ray 
examination in August 2002, normal paranasal sinuses were 
reported.  In the absence of proof of a present disability, 
there cannot be a valid claim of service connection.  
Brammer.  Although the veteran has testified that he believes 
he has a disability manifested by sinusitis as a result of 
his Persian Gulf War service, as a layperson he is not 
competent to establish this by his own assertions.  Espiritu.  
The preponderance of the evidence is against this claim, and 
it must be denied.

Shortness of Breath

The service medical records, and the postservice medical 
evidence on file, are devoid of any objective indication of a 
chronic disability due to shortness of breath.  Although the 
veteran asserts he currently has a disability manifested by 
shortness of breath, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu.  Service 
connection is not in order in the absence of any residuals or 
evidence of a current disability, Brammer, and that is true 
whether the disability is due to a diagnosed, or an 
undiagnosed, illness.  Accordingly, the claim of entitlement 
to service connection for shortness of breath must be denied.

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, the 
preponderance of the evidence is against each remaining 
claim.  As such, the doctrine is not for application.  38 
U.S.C.A. § 5107.  See also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for diarrhea, migraine headaches, a rash, 
sinusitis, and shortness of breath is denied.


REMAND

Service connection is in effect for PTSD.  See November 2004 
rating decision.  Other currently non service connected 
psychiatric diagnoses are also of record, to include 
depression and a bipolar disorder.  See VA medical records 
dated between July 2001 and September 2004 

By law assistance to the veteran shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
While mindful that the veteran was afforded a VA mental 
disorders examination in August 2002, at which time bipolar 
disorder was diagnosed, review of the examination report does 
not show that the examiner rendered an opinion as to whether 
the veteran's current bipolar disorder was related to his 
period of service.  Thus, based upon the particular facts of 
this case, a VA examination is necessary to determine the 
veteran's current diagnosis and whether his current bipolar 
disorder (or, alternatively, any diagnosed psychiatric-based 
disorder, other than PTSD) is related to service.  See Duenas 
v. Principi, 18 Vet. App. 512 (2004).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for issue of entitlement 
to service connection for bipolar 
disorder, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination to ascertain the 
nature, extent, and etiology of any 
psychiatric disorder other than post 
traumatic stress disorder.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  The 
examiner is asked to specifically 
identify all psychiatric disabilities and 
to differentiate, to the extent possible, 
the symptoms associated with each.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that any diagnosed psychiatric disability 
is related to the veteran's period of 
service.  All opinions given should be 
based on sound medical principles and the 
facts of the case.  Detailed reasons and 
bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the scheduled examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for the 
examination documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, the RO should reconsider 
the issue of entitlement to service 
connection for bipolar disorder.  If the 
determination remains unfavorable to the 
veteran, he should be furnished a SSOC in 
accordance with 38 U.S.C.A. § 7105, which 
fully sets forth the controlling law and 
regulations pertinent to this appeal.  
This document should further reflect 
detailed reasons and bases for the 
decisions reached.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


